              Case 6:19-bk-03468-KSJ        Doc 9     Filed 06/26/19     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


In re:

SUSAN CIVIC,                                          Case No.: 6:19-bk-03468-KSJ
                                                      Chapter: 7
         Debtor.
                                                  /

          CENLAR FSB'S MOTION FOR RELIEF FROM AUTOMATIC STAY TO
                 ENFORCE FINAL JUDGMENT OF FORECLOSURE

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 21
days from the date set forth on the proof of service, plus an additional three days for
service if any party was served by U.S. Mail.
        If you object to the relief requested in this paper, you must file your response with
the Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801 and
serve a copy on the movant’s attorney, McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th
Street, Suite 2400, Ft. Lauderdale, FL 33301, and any other appropriate persons within the
time allowed. If you file and serve a response within the time permitted, the Court may
schedule and notify you of a hearing, or the Court may consider the response and may
grant or deny the relief requested without a hearing.
        If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.



         CENLAR FSB (the “Secured Creditor”), its successors and/or assigns, as a secured

creditor of the bankruptcy estate of Susan Civic (the “Debtor”), seeks relief from the automatic

stay pursuant to 11 U.S.C. § 362(d), and in support thereof, states as follows:

         1.    Debtor's Bankruptcy Case.       On May 25, 2019, the Debtor filed the above-

captioned Chapter 7 bankruptcy case.

         2.    Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to
                Case 6:19-bk-03468-KSJ      Doc 9     Filed 06/26/19     Page 2 of 4



28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.

       3.        Foreclosure Proceedings. As a result of the Debtor's failure to make the monthly

payments due under the note and mortgage, Secured Creditor commenced a foreclosure action

against the Debtor in the case captioned CENLAR FSB vs. DANIEL D. CIVIC and SUSAN

CIVIC, et al., Case No. 35-2016-CA-000758, in the Fifth Judicial Circuit, in and for Lake

County, Florida.     On October 3, 2018, a Summary Final Judgment of Foreclosure (“Final

Judgment”) was entered in the amount of $541,753.27. A copy of the Final Judgment is attached

hereto as Exhibit A.

       4.        Collateral. The Final Judgment relates to real property (“Property”) located at

40111 CR 452, Leesburg, Florida 34788 and further described as follows:

LOT 12, LAKES YALE WOODS, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 29, PAGES 71 THROUGH 73, INCLUSIVE, PUBLIC
RECORDS OF LAKE COUNTY, FLORIDA. a/k/a ·40111 CR 452, LEESBURG, FL
34788

       5.        Relief Requested. Secured Creditor requests the entry of an order modifying the

automatic stay pursuant to 11 U.S.C. § 362(d) to permit Secured Creditor to enforce all of its in

rem remedies against the Property pursuant to the Final Judgment. The requested relief should

be granted for the following reasons:

            •    Debtor’s Schedule reflect the Property value to be $269,000.00;
            •    The Property has been claimed exempt by the Debtor;
            •    Since the instant case is a Chapter 7 bankruptcy, the Property is not
                 necessary to an effective reorganization;
            •    Interest continues to accrue; and
            •    Property taxes continue to accrue.

       6.        Request for Attorney’s Fees and Costs. Secured Creditor requests attorney’s fees

in the amount of $350.00 and costs of $181.00, as a result of filing the instant motion.

       7.        Request for Hearing in 30 Days. In the event a timely objection is filed in
             Case 6:19-bk-03468-KSJ         Doc 9     Filed 06/26/19        Page 3 of 4



response to the instant motion, Secured Creditor requests that a hearing be held within thirty (30)

days.

        8.     Request for Waiver of 14-Day Stay of Relief. Secured Creditor requests that the

14 day stay, pursuant to Fed. R. Bankr. P. 4001(a)(3), be waived.

        Wherefore, Secured Creditor requests the entry of an order modifying the automatic stay

and for such other and further relief as the Court deems just and proper.


                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/ Ashley Prager Popowitz
                                                     Ashley Prager Popowitz
                                                     Florida Bar No. 72341
                                                     Attorney for Creditor
                                                     110 S.E. 6th Street, Suite 2400
                                                     Ft. Lauderdale, FL 33301
                                                     Phone: 754.263.1065
                                                     Fax: 754.263.1065
                                                     Email: alp@mccallaraymer.com
            Case 6:19-bk-03468-KSJ       Doc 9      Filed 06/26/19    Page 4 of 4



                              CERTIFICATE OF SERVICE


                                 June 26, 2019
       I HEREBY CERTIFY that on _____________________, a true and correct copy of the

foregoing was served by U.S. Mail, First Class to Susan Civic, 40111 Creek 452, Leesburg, FL

34788; and those parties receiving CM/ECF service

       Brad Bader
       Arvind Mahendru
       U.S. Trustee
                                          By:         /s/ Ashley Prager Popowitz
                                                      Ashley Prager Popowitz
